Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Specification
The disclosure is objected to because of the following informalities:
The specification teaches one of the cations ca be a cation of element “Tu”.  The Examiner is unable to find any existing element having this symbol. Thus applicants should determine if “Tu” is correct and provide the name for the element, if “Tu” is correct.
Applicants should provide the meanings for the abbreviations “PPh”, “Ph” and “bpyH” so there is no confusion as to what is meant by these abbreviations.
Page 5, lines 27 and 28 teaches “FeCl3 mediated by KCN” and :FeSO4∙6H2O mediated with KCN”. It is unclear what is meant by “mediated by KCN”. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 9-11 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 2 teaches one of the cations ca be a cation of element “Tu”.  The Examiner is unable to find any existing element having this symbol. Thus this claim is indefinite as to what element is represented by “Tu”. 
	Claim 9, which depends from claim 5, states that the paramagnetic reactant is a salt comprising at least one of the listed ions, but claim 5 defines the paramagnetic reactant as d-electron paramagnetic metal polycyanide complex comprising at least two cyanide ligands. Thus the paramagnetic reactant in claim 9 is different from the paramagnetic reactant in claim 5. Therefore claim 9 is indefinite. 
	Claims 10 and 11 are indefinite since the claimed step of producing the mixture only addresses the formation of a mixture of the paramagnetic and diamagnetic reactants. They do not include how the claimed cyanide ligand donor and the claimed at least one cation having coordination sites for binding cyanide nitrogen atoms are incorporated into the mixture. 
	Claim 15 is indefinite as to what is meant by “mediated by KCN” in the claimed mixtures of “FeCl3 mediated by KCN” and :FeSO4∙6H2O mediated with KCN”. This claim is also indefinite since it states preparing the mixture of the listed component but the listed components do not include the at least one cation having coordination sites for binding cyanide nitrogen atoms as required by claim 1. The listed components are a mixture of the paramagnetic reactant of claim 1 and the diamagnetic reactant of claim 1, where these reactant also are the donors of cyanide ligands, as taught in claim 1. 
Allowable Subject Matter
Claims 1, 3-8, 12-14 and 16 are allowed.
Claims 2, 9-11 and 15 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
	The claimed process and resulting product from this process is not taught or suggested by in the art. There is no processes for producing polycyanide complex based molecular magnetic material similar to that claimed and applicants teach that the resulting polycyanide complex based molecular magnetic material are different from known polycyanide complex based molecular magnetic material. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. MELISSA KOSLOW whose telephone number is (571)272-1371. The examiner can normally be reached Mon-Tues:7:45-3:45;Thurs-Fri:6:30-2:00; Wed:7:45-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/C Melissa Koslow/Primary Examiner, Art Unit 1734                                                                                                                                                                                                        
cmk
11/15/22